 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION #22671, CHATTANOOGA WORKS CHAPTER,AFFILIATED WITH A. F. OF L.Case No. R-3622'``^SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMay 16, 1942On March 23; 1942, the National, LaborRelations-Board issueda Decision and Direction of Election in the above-entitledproceed-ings.,On April 6, 1942, the Board issued an Amendmentto Direc-tionof Election.2The Amendment provided that the name of thelabor organization to appear on the ballot should be "TelegraphEmployees Union," instead of "Federal Labor. Union #22671, Chat-tanoogaWorks Chapter, A. F. of L.," as originally directed.'Pur-suant to the Direction of Election, an election by secret ballot wasconducted on April 7, 1942, under the direction and supervision oftheRegional Director for the Tenth Region (Atlanta, Georgia).Through inadvertence the change indicated in the Amendment wasnot made.On April 10, 1942, the Regional Director, actingpursuantto Article III, Section 9, of National LaborRelationsBoard Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties an Election Report on the ballot.No objections to theconduct of the ballot or the Election Report havebeenfiled by anyof the parties.As to the balloting and its results, the Regional Director reportedas follows:Totalballots cast--------------------------------------------53Totalballots challenged-------------------------------------0Totalvoid ballots-------------------------------------------1Totalvalid votes counted------------------------------------52Votes cast for Federal Labor Union #22671,' Chattanooga Works,Chapter, A. F. of L---------------------------------------- 47Votes cast against aforesaid Union---------------------------5'39 N. L R B 10313 40 N.L. R B 220It appears that TelegraphEmployeesUnion,and not Federal Labor Union#22671,is the labor organization which represents employees at the Chattanooga Works of theCompany.Both are A. F. of L.affiliatesThe Board will treat the results of the election as though the change in designationindicated in the Amendmentof April 6, 1942,had been effectuated.See footnote3, supra.41 N. L.R. B, No 414 THE WESTERN UNION TELEGRAPH COMPANY15On April 13, 1942, Telegraph Employees Union, affiliated with theAmerican Federation of Labor, and The Western Union TelegraphCompany entered into a stipulation providing for the exclusion ofthe confidential clerk to the superintendent, and shop foremen fromthe appropriate unit in this proceeding.The Board hereby, approvesthe stipulation and will exclude such: employees,, from the unit forwhich the Union is certified below.'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c), of' the National LaborRelations, Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended.IT Is HEREBY CERTIFIED that Telegraph Employees Union, affiliated*With the American Federation of Labo"r, has been designated and se-lected by a majority of all employee's at the Chattanooga Works ofThe 'Western Union Telegraph Company excluding the superintend--ent;head clerk, yard foreman, shop foremen, and the confidentialclerk to the superintendent, as their representative for the purposesof collective bargaining,'and that, pursuant to the provisions of SectionAmerican Federation of Labor, is the exclusive representative of allsuch employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and otherconditions of employment.5There are only five such employees at the Chattanooga Works of the Company.Thus,in view of the overwhelming majority of votes received by the Union the result of theelection could not have been affected by their ballots